Title: Subscription to Support a Clerk of the Congregation in Charlottesville, [February 1777]
From: Jefferson, Thomas
To: 



[February 1777]

We the Subscribers agree to pay on the 25th. day of December in the present year 1777. and so on the 25th. day of December annually in every year after till we shall notify the contrary in writing to the Wardens for our Congregation, the sums affixed to our respective names, to such person or persons as by a majority of our Congregation, to be called together by the wardens for that purpose, shall from time to time be appointed to the office of clerk for the said Congregation, to assist the reverend Charles Clay in   performing divine service whenever he shall attend at Charlottesville for that purpose.

Th: Jefferson thirty shillings.
Jno. Harvie twenty Shillings
Randolph Jefferson ten shillings
Peter Marks Five Shillings

